DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/05/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1-21 allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1, patentability exists, at least in part, with the claimed features of a ground plane, wherein the ground plane is separated from the conductive feed line by a spacer structure defining one or more walls of a cavity between the conductive feed line and the ground plane and including one or more second dielectric layers, wherein the ground plane is separated from the conductive patch antenna element by the conductive feed line.
 	Zhinong – of record – and Thai (US 2019/0348749) are cited as teaching some elements of the claimed invention including a conductive patch element, a conductive feed line, a first dielectric layer, a spacer structure, a cavity, and a ground plane.
 	However, the prior art, when taken alone, or, in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicant.

Regarding independent claim 12, patentability exists, at least in part, with the claimed features of forming a stack such that a first spacer structure separates the conductive patch antenna element and the conductive feed line and a second spacer structure separates the conductive feed line and the ground plane in combination with wherein the second spacer structure includes the third dielectric layer, and wherein the ground plane is separated from the conductive patch antenna element by the conductive feed line.
 	Zhinong and Thai are cited as teaching some elements of the claimed invention including forming a conductive patch antenna element on a first dielectric layer, forming a conductive feed line, and forming one or more walls defining a cavity in a dielectric layer; and forming a stack such that a first spacer structure separates the conductive patch antenna element and the conductive feed line and a second spacer structure separates the conductive feed line and the ground plane.
 	However, the prior art, when taken alone, or, in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicant.

Regarding independent claim 20, patentability exists, at least in part, with the claimed features of a spacer structure separating the conductive feed line and the ground plane, the spacer structure defining one or more walls of a cavity between the conductive feed line and the ground plane and including one or more dielectric layers, wherein the ground plane is separated from the conductive patch antenna element by the conductive feed line.
 	Zhinong, Thai, and Sego – of record - are all cited as teaching some elements of the claimed invention including a structure defining a surface, communication equipment, a conductive patch 
 	However, the prior art, when taken alone, or, in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicant.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E LOTTER whose telephone number is (571)270-7422. The examiner can normally be reached M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on 571-272-2105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/DAVID E LOTTER/Examiner, Art Unit 2845